DISSENTING OPINION.
REYNOLDS, P. J.
I am unable to concur in the opinion of the majority of the court in this case, and dissent on two grounds.
I do not think that by mandamus we have the power to command the mayor and board of aldermen of the city of Hannibal, vested with discretion in the matter of passing upon bids for the city printing, in the exercise of that discretion, and particularly in directing them, as does the order issued by the learned trial court, to award the contract of printing to the relator, “and enter an order of record in the record and proceedings of said council, showing that said con*494tract and printing was awarded to relator at the rates named in the said bid, and that a contract was ordered executed accordingly, and that a rejection has been made of the bid of defendant Courier-Post Publishing Company and accept from relator a good and sufficient bond, as required by law and ordinance, and enter into a contract in writing with relator in accordance with its bid and as required by law and ordinance.” I think that making such an order is such a clear case of usurping not only the power of discretion lodged in the city authorities but in attempting as a court to enter up orders which can only be done by the municipal body when duly convened, that I am unwilling to agree that we can go that far in any case. The general law on this is stated by our Supreme Court in State ex rel. Best et al. v. Jones et al., 155 Mo. 571, l. c. 576, 56 S. W. 307, thus: “Where a discretion is vested in a public officer, the courts will by mandamus compel the officer to exercise that discretion, but will not direct how it shall be exercised or what conclusion or judgment shall be reached.” [See, also, 26 Cyc., p. 158, par. 3; also page 188.] This ruling of our Supreme Court in the above case is its latest on the matter and I think it not only controlling but conclusive.
In a measure this case before us has become a moot case, for by the terms of the bid the contract was to be for one year and that year will have expired in August of. this year; in fact, on respondent setting that up, we, on his motion, advanced the hearing of this appeal; but the principle here involved is of sufficient importance to demand that the case be correctly adjudged.
There can be no two views, to my mind, of the absolute impropriety and fallaciousness, to use no harsher terms, of one of the reasons advanced by the committee of the city council and adopted by the majority of that body, for rejection of the one bid and *495acceptance of the other, that is to say, a purely political, party, reason. That reason is not only inherently unsound but proceeds upon a very mistaken idea of party duty. Constituted as parties are in our country, divided into parties as our people are, it is but human nature that the representatives of a party, vested with power, should be inclined to favor their own party. But this must only be done in a lawful and fair way. If the idea is to advance the interests of the party, we should be mindful of the maxim, if it may be classed as such, “He serves his party best who serves his country best.” Surely nothing could advance the interests of a party more effectively than that its representatives, when in power, are economical and wise in the use and application of the people’s money, for it is the money of the people that is to be here paid out, and no more of it should be expended than reasonable and absolutely necessary to secure adequate , and efficient results. So that entirely lacking in sympathy with the spirit which animated this body, as set out in the resolutions drawn up by its finance committee, I would not hesitate to undo its work, and direct it to make the award to the relator, if I thought we as a court have power to do that.
However much we may condemn the motive which in part governed the officers clothed with discretion in the exercise of that discretion, absent fraud, we cannot, as a court, in passing upon that act, afford to violate settled principles which lie at the very foundation of the exercise of our powér in awarding mandamus, and substitute our own discretion for theirs. To do that is to commit a wrong on our part amounting to judicial usurpation. As said by our Supreme Court in State ex rel. Best v. Jones, supra, the court will command the exercise of discretion, but will not direct how it shall be exercised. Nor do I think it entirely within the facts as disclosed by the testimony, to say that the political motive was the sole motive. *496When we can infer a right motive we should do so, if motives are to be considered.
If the act of the city authorities rested on one reason alone, it could not be justified, not holding, however, that we have the power, by mandamus, to undo their act.
But there is more reason given in the report of the committee and the action of the council than the utterly untenable political reason. It is specifically recited in the report of the committee and as adopted by the council, that “In all advertising one must consider the medium used. In the matter of the city publication we want the greatest publicity; for complete information of the council’s action is due all the people. Such being the case, we must consider which of the two bids is the lowest and best, not from the mere amount stated in the bids, and we find, in our judgment, that, taking into consideration all the points of view, that the Courier-Post is the best medium to convey this information to the citizens and has the largest circulation, we believe, and the Courier-Post’s is the lowest and best bid.” In so far as this reason is concerned,, the award to the Courier-Post was entirely within the limit of power of the council. Acting on that ground, it cannot be said that its discretion was unduly exercised and is subject to control by the courts, either by mandamus or in any other proceeding. Granting that the council was also governed by a wrong and improper motive in making this award, is that to overturn its action when'also founded on a lawful reason? No' one challenges its right in its discretion to make an award. Is that right to be destroyed' because one of the motives was wrong? I cannot bring myself to believe that one of the motives being wrong destroys the power to exercise discretion in making the selection.
In Loewenberg v. DeVoigne, 145 Mo. App. 710, 123 S. W. 99, we held that the motive with which an act *497was done, whether malicious or not, gave one no cause of action at law for damages, provided the act done was within the power of the party acting; that the state of mind of the person doing the act complained of does not affect the right to do it. Said Lord Halsbury, L. C., in Bradford Corporation v. Pickles, 1 App. Cas. (1895) 587, l. c. 594, “If it was a lawful act, however ill the motive might be, he had a right to do it. If it was an unlawful act, however good his motive might be, he would have no right to do it. Motives and intentions . . . are absolutely irrelevant.” In Allen v. Flood, 1 App. Cas. (1898) 1, l. c. 46, Mr. Justice Wills, citing the above case, said: “A good motive does not increase, a bad motive does not diminish, the right to do them.” So it was said by our court, Judge Goode writing the opinion, in Holke v. Herman, 87 Mo. App. 125, l. c. 141. So our Supreme Court held in Anderson v. Public Schools, 122 Mo. 61, l. c. 67, 27 S. W. 610, and Glencoe Land & Gravel Co. v. Hudson Bros. Commission Co., 138 Mo. 439, l. c. 445, 40 S. W. 93.
The questions involved in our right to award mandamus here, are: Had the city authorities power to act upon their discretion? Have they so acted? Both these questions must be- answered in the affirmative. So answered, the matter ends. The motives upon which they acted, absent fraud, have nothing to do with the act, present the right to act. The exercise of discretion may stand, if in exercising it the council was within its right, however wrong its motive, absent fraud.
It is said that the trial court found as a matter of fact that there was very little difference in the circulation of the two papers, and that as mediums of advertising to the public one was as good as the other. It is true that the finding of the court on the facts in the mandamus case is accepted by the appellate court and controls, if supported by substantial evi*498dence. But we are not bound by Ms concMsions on the facts. The trouble with the application of that rule here would be to allow the discretion of the trial judge, if we affirm Mm, to be substituted for the discretion which is lodged by law in the city authorities of the city of .Hannibal, for the council in its discretion found the higher bid the best, and for any such substitution I find no warrant whatever. . The council assigns as a reason for selecting the Courier-Post, that it considered it the better medium. It does appear by the evidence that in the city of Hannibal, with a population of about 18,500, or say 37001, or even 4625, families, the Courier-Post has about 2350 subscribers and the Journal about 1550, the former published daily, except Sundays, the latter daily, except Sundays and holidays.
The learned trial judge, it is true, found, as set out by my learned colleague, that both the printing companies were well eqMpped to do the work, and that each is of large and general circulation and efficient for the purpose of carrying notice to the citizens of Hannibal. But that ignores the difference in circulation, which the evidence reveals to be decidedly in favor of the Courier-Post. The learned trial court made no special finding on that. It is true his finding is not under the statute, and as I said in my dissenting opinion in Lesan Advertising Co. v. Castleman, 165 Mo. App. 575, l. c. 584 et seq., 148 S. W. 433, now pending on certification in the Supreme Court, has only the effect of a general finding. WMle the case is referred to in Barton Lumber Co. v. Gibson, 178 Mo. App. 699, 161 S. W. 357, and Skinner-Kennedy Stationery Co. v. Lammert Furniture Co., 182 Mo. App. 549, and to both of which I agreed, the point involved in these cases was not thaf upon wMch I dissented in the Lesan case. There I dissented to the proposition that a finding of fact by the trial court, none having been requested, had not the effect of one made under the statute. I still adhere to that view. The conclusion of *499the majority in the Lesan case makes the failure to find on the fact of circulation error.
That this fact of larger circulation figures conspicuously in the reason for the award, is clear. It is a sound one, for the lowest bidder is not always the best (2 Dillon, Municipal Corporations (5 Ed.), sec. 811; High on Extraordinary Legal Remedies (3 Ed.), sec. 92), and the fact of a larger circulation is generally recognized as a good reason for charging a higher price for advertising space.
I think the doctrine laid down by Mr. High is the better doctrine as to all cases of this character and is the one which has the support of an almost uniform line of authority, namely: “That the duties of officers intrusted with the letting of contracts for works of public improvement to the lowest bidder are not duties of a strictly ministerial nature, but involve the exercise of such a degree of official discretion as to place them beyond the control of the courts by mandamus.” Mr. High further says: “And the true theory of all statutes requiring the letting of such contracts to the lowest bidder is that they are designed for the benefit and protection of the public, rather than for that of the bidders, and that they confer no absolute right upon a bidder to enforce the letting of the contract by mandamus after it has already been awarded to another.” [High’s Extraordinary Legal Remedies (3 Ed.), sec. 92.] That is the rule announced by our Supreme Court in State ex rel. v. McGrath, 91 Mo. 386; 3 S. W. 846; Anderson v. Public Schools, supra; Glencoe Land & Gravel Co. v. Hudson Bros. Commission Co., supra; State ex rel. Best v. Jones, supra.
In Anderson v. Public Schools, supra, it is said (l. c. 67): “No claim is advanced in the petition looking to a recovery for fraud or deceit in making the proposals for bids. It is indeed asserted that the defendant rejected plaintiffs’ bid, ‘without cause, arbitrarily and capriciously, through favoritism and bias.’ *500But if defendant had the absolute right to reject any and all bids, no cause of action would arise to plaintiffs because of the motive which led to the rejection of their bid. The right to reject the bids was unconditional. Defendant was entitled to exercise that right for any cause it might deem satisfactory, or even without any assignable cause.” It is true that this cause of Anderson v. Public Schools, supra, was not a man-damns but an action to recover damages for loss of the contract, and in that respect differs from the case before us, but the principle announced in it and contained in the language which we quote is as applicable here as there, and follows the general line of authority on mandamus. It is to be observed that in the Anderson case there was a demurrer to the petition which asserted that the plaintiffs’ bid had been rejected “without cause, arbitrarily and capriciously, through favoritism and bias. ’ ’ The demurrer admitted these averments. Even with these in, our Supreme Court held that it was not sufficient to overcome the discretionary power vested in the awarding body. It is to be observed in the case at bar, that while the word “fraud” is used in the petition and writ, there is no evidence of fraud; nor is there any pretense of any corrupt or even improper act on the part of the Courier-Post, who is the one who is to suffer for the benefit of its competitor; it is enjoined from claiming under the award. Nor is there any corruption, in the sense of pecuniary reward or benefit to the members of the city government shown to be present on their part. The action of the court rests on their act being without cause, arbitrary, capricious and through favoritism and bias. That is the most that can be said of one of the causes assigned by this city council for the rejection and the awarding of the bid to one paper rather than to the other. It is distinctly held in this Anderson case that with the presence of these factors the discretionary power lodged in the award*501ing body is not taken away. So says the Kansas City Court of Appeals in State ex rel. Montfort v. Meier, 142 Mo. App. 309, 126 S. W. 986, that court saying that the discretion being vested in the board to make an award, the courts would not interfere.
Reporting Anderson v. Public Schools, supra, in full, in 26 L. R. A. 707, many cases are cited to the effect that where a discretion is lodged in the body as to the rejection or .reception of bids that the lowest bidder is not entitled to mandamus or injunction on failure to receive the award and cannot recover damages for failure to execute the contract, and it is said by the compiler (p. 708) that the cases cited fully sustain Anderson v. St. Louis Board Public Schools that there is no cause of action even if the board acted capriciously through favoritism.
In his work on Municipal Corporations, the late Judge John P. Dillon has said (vol. 1, sec. 242, 5 Ed.):
“Power to do an act is often conferred upon municipal corporations, in general terms,’ without being accompanied by any prescribed mode of exercising it. In such cases the common council, or governing body, necessarily have, to a greater or less extent, a discretion as to the manner in which the power shall be used. This discretion, where it is conferred or exists, cannot be judicially interfered with or questioned except where the power is exceeded or fraud is imputed and shown, or there is a manifest invasion of private right. Thus, where the law or charter confers upon the city council, or local Legislature, power to determine upon the expediency or necessity of measures relating to the local government, their judgment upon matters thus committed "fo them, while acting within the scope of their authority, cannot be controlled by the courts. In such case the decision of the proper corporate body is, in the absence of fraud, final and *502conclusive, unless they transcended their powers.” (Italics those of Judge Dillon.)
Further along in the same section Judge Dillon has said:
“So, in the absence of fraud, the court refused to interfere by injunction with the action of the city council in agreeing to rent a room for city purposes for twenty years and to pay for the same in advance.” Moses v. Risdon, 46 Iowa 251, is cited in support of this. Judge Dillon repeats—section 811—that “in the absence of fraud, or manifest abuse, the courts will not interfere with the exercise of the official discretion of an officer or board entrusted with the duty of awarding a contract.” .
In Moses v. Risdon, above cited, it is said by the court that the petition does not charge actual fraud upon the part of the city council; it does charge that the issuance of the scrip would operate as a fraud upon the rights of the plaintiff and other taxpayers. Says the court (p. 253), “In the absence of actual fraud, courts cannot interfere with the judgment and discretion of city councils in determining what are and what are not suitable rooms for the purposes of the city and its officers.”
While in the case at bar it is averred that the act of making this award was fraudulent, as before said, there is not a particle of proof of any fraud in the matter, using the word fraud, as it must be used, in its technical sense. The most that can be said against the action of the city council in preferring the one paper to the other as the medium of publication, is that it was governed by favoritism, partiality or prejudice, but none of these constitute fraud .in the legal sense of that term, and m the sense in which that term is used by Judge Dillon, nor can it be said, in the light of the facts that there was a manifest abuse of the power. The trial court himself found that both competitors were well equipped to do the work and *503either would reach the public. Judge Dillon in his work above referred to also says (sec. 1488): “The general rule is this: If the inferior tribunal, corporate body, or public agent or officer has a discretion, and acts and exercises it, this discretion cannot be controlled by mandamus.” He has further said (sec. 1482) -. “A writ of injunction belongs solely to a court of equity, and usually issues to prevent the doing of some specific act. Where mandamus is the appropriate remedy, it cannot be substituted by a bill in equity praying an injunction, as, for example, an injunction to compel a municipality to levy a tax to pay a judgment against it,’’.the author holding that mandamus and injunction are in their nature different remedies and in general are not concurrent or interchangeable.
In a way, the city council or governing body of the city is properly classified as one of the three great divisions of governmental power under our Constitution, that is to say pertains to the legislative branch of government, and as held in Albright v. Fisher, 164 Mo. 56, 64 S. W. 106, it is not within the power of the courts, as part of the judicial system of the State, to interfere in the functions of the legislative bodies of the State. Our court has no more power, in my judgment, to tell the city council of a given city what ordinances it shall pass or not pass, as' here attempted, or what bids it shall or shall not accept, than it has power to tell the General Assembly of the State what laws it shall or shall not pass.
In State ex rel. Union Fuel Co. v. City of Lincoln, 94 N. W. Rep. 719, the Supreme Court of Nebraska held that the crucial question in determining cases of this kind is whether the city council in awarding the contract acted under a discretionary power invested in it or wholly ministerially, and it is held that where they are invested with a discretionary power their acts are' not to be subject to the control of the courts.
*504I know that there are some cases that seem to go further than this and to hold that when the discretionary power is used through favoritism or party bias, it can be controlled by the courts. But I do not think that these rest on a solid foundation or that the weight of authority in our own State, certainly the weight of authority outside of our State, lies in that direction.
Reagan v. County Court of Iron County, 226 Mo. 79, 125 S. W. 1140, one of thé latest cases before our Supreme Court on the question of interfering with the discretion lodged in a county court, I think is distinctly against the contention of the relator here. It is true that in the Reagen case, there was no question of good faith involved, but the action was brought on the distinct claim of the violation of law in choosing one who offered a lower rate of interest (in point of fact hardly one-half of the rate offered by the other), rather than one who had offered a higher rate as county depositary, and while Judge Graves, in delivering the opinion does say that there is no charge of bias in the case, he most certainly does not decide that the presence of bias would have authorized the court to interfere by mandamus.
I do not think that the case of State ex rel. v. Public Schools, 134 Mo. 296, 35 S. W. 617, controls this case. The facts are entirely different. Nor do I understand how that decision can be reconciled with the later decision in State ex rel. Jones et al. v. Best et al., supra, where, as before noted, it is said that discretion being vested in a public officer, the courts may, by mandamus, compel its exercise, but cannot direct how it shall be exercised. That is just what the Supreme Court did in State ex rel. v. Public Schools and what is here proposed to be done.
That also is the trouble with the decision of the Springfield Court of Appeals in State ex rel. Bank v. Bourne, 351 Mo. App. 104, 131 S. W. 896. The court there, as did the circuit court here, striking down the *505act of the public body, an act done within its discretionary power, substituted what in the court’s discretion, it considered to be proper action. So I do not consider either of these controlling in the face of what is said by the Supreme Court in State ex rel. Jones v. Best, supra. Moreover, in the Public School case the action was by citizens having, as citizens, án interest with, bringing the action for, the benefit of their fellow citizens, and was not at the relation of one claiming a personal interest, as here, and seeking to enfofce it. Here no citizens appear as such; no taxpayer, as such, is complaining.
The case of Colorado Paving Co. v. Murphy, 49 U. S. App. 17, 37 L. R. A. 630, presents many features in common with the case at bar. It was an action by the contractor for an injunction, seeking to prevent the award of a contract to a party to whom it had been awarded, the plaintiff or petitioner claiming that he in fact was a lower bidder and that the , contract had been let to another party through the connivance and as a result of a conspiracy between that party and other contracting firms and with members of the Denver city council. While the case before us is denominated mandamus, it, in a measure, and as we think improperly, combines features of an injunction in that it asks an injunction restraining the city authorities of Hannibal from awarding the contract to the Courier-Post and to enjoin the latter company from accepting and acting under the contract, and so the trial court did. Notwithstanding the difference in the form, I think the principle is as applicable to the one as to the other. In the Colorado Paving Company case, Judge Sanborn, who wrote the opinion for the United States Circuit Court of Appeals of this circuit, says, that in spite of affidavits denying it, the evidence tended to show an agreement between the successful bidder and certain other bidders to divide profits; in other words, a fraudulent bid. Present these facts, Judge *506Sanborn says that the first question presented is “has the lowest hut unsuccessful bidder for municipal work any such vested right to or interest in the contract for it as will enable him to maintain a suit to compel its award to him, and to enjoin the successful bidder and the municipality from entering into a contract for the performance of the work because that contract has been awarded to a higher bidder in violation of the usual provision in city charters that such work shall be let to the lowest reliable and responsible bidder? In other words, has the lowest bidder the legal capacity to maintain such a suit' as that at bar? That taxpayers, whose taxes are to be increased and whose property is to be depreciated in .value by the fraudulent or arbitrary violation of this provision by the officers of a municipality may maintain a bill to enjoin their proposed action, is a proposition now too well settled to admit of question. ’ ’ After citing many authorities Judge Sanborn says: “These suits, however, stand upon the ground that the statutes on which they are based are enacted, and the duties there specified were imposed upon the public officers, for the express benefit of the property holders and taxpayers who bring the suits. The appellee (plaintiff) pays no taxes for this paving. He has no property that will be injured by the violation of the provisions of the charter relied upon, and no one who has is here to complain of the violation. So far as the purpose of its enactment is concerned, the complainant is a stranger to the statute—one whose interests were not considered or intended to be conserved by its enactment. He is a mere bidder for some of the public works of this city, a contractor, or one who desires to be a contractor. His interest and that of his class, the contractors with municipalities for public work, is to get the highest price for their work and materials. It is obvious that this statute was not enacted for their benefit.” After further discussion of the objects of the *507statute requiring competitive bidding for public works, Judge Sanborn continues: “It is upon this principle that it is now settled by the great weight of authority that the lowest bidder cannot compel the issue of a writ of mandamus to force the officers of the municipality to enter into a contract with him, ’ ’ citing a number of cases; “and the courts hold that he cannot maintain an action at law for damages for their refusal to enter into the contract. . . . This principle is as fatal to a suit in equity as to an action at law.” Yet this is the precise position here occupied by this relator. This decision by Judge Sanborn is in line with the decision of our Supreme Court in the cases heretofore cited, and to my mind is conclusive against the right of this relator to' maintain this action.
In United States "Wood Preserving Co. v. Sundmaker, 186 Fed. 678, the Circuit Court of Appeals of the sixth circuit held that laws providing for the letting of public contracts to the lowest and best bidder are enacted for the benefit of property holders and taxpayers and not for the benefit of and to enrich bidders and are to be executed with sole reference to the public interest.
In these cases, too, I find my second reason which prevents me from agreeing to the conclusion reached in this case. That is, I do not think the relator here has such a standing as entitles it to maintain this action. It is endeavoring to enforce a right, personal to itself, and in which, so far as the public is concerned, and so far as concerns any allegations contained in its petition, or in the writ, do not concern the public. The relator here is not applying for relief as a citizen or as a taxpayer, but in its own interest”, and it is to.be again noted and emphasized that no citizen nor any taxpayer of the city of Hannibal has appeared or intervened in this matter. I am very decidedly of the opinion that the relator’s personal interest does not entitle it to the benefit of the exercise of the high prerogative *508writ of mandamus by the court in its favor to enforce a personal right. For these reasons I think that the judgment of the circuit court should be reversed.
As will appear by what I have written, I have none but words of condemnation for public servants who will allow their political bias to control in the performance of k duty they owe to all the people. But here I consider principles involved that cannot be ignored without resulting in far reaching injury. Those are, first, the courts cannot by mandamus, control the discretion of this public body; second, they will not, in a case such as here presented, act on the claim of a disappointed bidder.
- My conclusion is that this action cannot be maintained, that the alternative writ should be vacated and a permanent writ denied.